Case 3:20-cv-00942-TJC-MCR Document 11 Filed 10/20/20 Page 1 of 6 PageID 97




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   JAHI AMADI HASANATI,

               Petitioner,

   v.                                              Case No. 3:20-cv-942-J-32MCR

   UNITED STATES OF AMERICA,

               Respondent.


                                      ORDER

         Petitioner, an inmate of the Florida penal system, initiated this case by

   filing a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1) and

   a request to proceed as a pauper (Doc. 3). He also filed a Declaration in Support

   (Doc. 2), an Addendum (Doc. 5), a Notice (Doc. 6), a Motion seeking a COVID-

   19 test (Doc. 7), a Motion requesting an order enjoining the Florida Department

   of Corrections from transferring Petitioner during the pendency of this case

   (Doc. 8), and two Appendices (Docs. 9, 10).

         Petitioner is serving a sentence of incarceration based on a state court

   conviction from Miami-Dade County, and he is currently housed at Hamilton

   Correctional Institution. He claims that he is being held on “an unsupported

   defective information authored by an at will attorney,” and the “court lack[s]

   jurisdiction; judgment void, ab initio; imprisoned and confined in a densely
Case 3:20-cv-00942-TJC-MCR Document 11 Filed 10/20/20 Page 2 of 6 PageID 98




   populated COVID-19 space.” Doc. 1 at 1. He asserts that he is challenging the

   fact that he is “coerced to live or survive in a deadly coronavirus environment;

   no physical distancing; extremely poor ventilation; zero cleaning of lingering

   pathogens; a technical death sentence.” Id. at 2. He raises one ground for relief:

   “Unconstitutionally coerced to live in a densely packed contaminated dormitory

   space infested with COVID-19 disease, in violation of the Eighth and Ninth

   Amendments.” Id. at 7. As facts supporting this ground, he states:

                     The Body is wrongfully coerced to live within 2
               feet of others among 70 other adults in a densely
               packed closed 3496 square feet area for more than 23
               hours each day, in an inadequately ventilated
               contaminated space that is evidently infested with the
               deadly covid-19 disease. Physical distancing is
               nonexistent, which is aggravated by the intentional
               refusal of staff members and others to wear protective
               masks, despite the imposition of 2 medical isolations
               since May of this year. There is no reliable evidence of
               mitigation of the virus within the said confined
               contaminated dormitory.

   Id. As relief, Petitioner requests the Court “declare that the wrongful

   confinement    in   the   densely   packed    coronavirus     infested   space   is

   unconstitutional; grant an order for the immediate discharge of the Body, and

   for such other relief under these circumstances.” Id. at 8.

         The Petition is due to be dismissed for several reasons. First, Petitioner

   has named the United States of America as the only Respondent. Petitioner,




                                           2
Case 3:20-cv-00942-TJC-MCR Document 11 Filed 10/20/20 Page 3 of 6 PageID 99




   however, is not being held on the authority of the United States; rather, he is

   being held based on a state court conviction and sentence.

         Second, Petitioner is challenging the conditions of his confinement rather

   than his conviction or sentence. Indeed, but for the alleged inadequate

   conditions relating to COVID-19, Petitioner would not have a claim. And claims

   relating to conditions of confinement are more appropriately challenged in a

   section 1983 civil rights complaint. See Nelson v. Campbell, 541 U.S. 637, 643

   (2004) (“[C]onstitutional claims that merely challenge the conditions of a

   prisoner’s confinement, whether the inmate seeks monetary or injunctive relief,

   fall outside of th[e] core [of habeas corpus] and may be brought pursuant to §

   1983 in the first instance.”); see also Keys v. Warden, FCC Coleman - Low, No.

   5:20-cv-319-Oc-02PRL, 2020 WL 3962233, at *1-2 (M.D. Fla. July 13, 2020)

   (dismissing without prejudice federal prisoner’s § 2241 petition seeking release

   based on alleged conditions relating to COVID-19, because the claims “are not

   cognizable under § 2241” and should be brought in a civil rights complaint);

   Harris v. Calif. Dep’t of Corr. Chino CA, No. EDCV20-00777-JFW(DFM), 2020

   WL 3977604, at *1 (C.D. Cal. July 13, 2020) (dismissing without prejudice state

   prisoner’s habeas petition because “the [p]etition challenge[d] the condition of

   [the p]etitioner’s confinement [regarding the prison’s response to the COVID-

   19 pandemic] and therefore [wa]s not cognizable on habeas review”). Moreover,

   while release from confinement is generally sought in habeas corpus rather

                                          3
Case 3:20-cv-00942-TJC-MCR Document 11 Filed 10/20/20 Page 4 of 6 PageID 100




   than civil rights, release is not available as a remedy for unconstitutional

   conditions. See Gomez v. United States, 899 F.2d 1124, 1126 (11th Cir. 1990)

   (“[R]elief of an Eighth Amendment violation does not include release from

   confinement.”).

         Third, if Petitioner is attempting to challenge his conviction or sentence,1

   he cannot do so without the Eleventh Circuit’s permission, because the

   Southern District of Florida previously adjudicated Petitioner’s habeas corpus

   petition under section 2254. See Case No. 1:17-cv-20682-JAL (S.D. Fla.). Thus,

   he must seek permission from the Eleventh Circuit prior to filing a second or

   successive habeas petition, and he cannot overcome the procedural

   requirements of § 2254 by labeling his petition as one under § 2241. See

   Medberry v. Crosby, 351 F.3d 1049, 1060-61 (11th Cir. 2003).

         Finally, even if this Court construed Petitioner’s claim as being filed

   under section 1983, the claim appears to be unexhausted. See Lindsey v. Colon,

   No. 20-22920-CIV, 2020 WL 5981851, at *2-3 (S.D. Fla. Oct. 8, 2020) (construing

   the petitioner’s § 2241 petition as a § 1983 complaint because he “challeng[ed]

   the execution of his sentence on constitutional grounds [(relating to COVID-

   19)], not the constitutionality or fact of his conviction or length of his sentence,”




   1 Petitioner makes passing reference to an “unfounded information,” but the
   gravamen of his claim relates to the alleged conditions of confinement with
   respect to COVID-19.

                                            4
Case 3:20-cv-00942-TJC-MCR Document 11 Filed 10/20/20 Page 5 of 6 PageID 101




   and dismissed it without prejudice, in part, because the petitioner did not

   exhaust his administrative remedies). Petitioner either left blank or crossed out

   the questions relating to exhaustion, Doc. 1 at 2-5, and checked “No,” in

   response to the question, “Did you present Ground One in all appeals that were

   available to you?” Id. at 6. Regardless, the Court has approved forms for the

   filing of habeas corpus and civil rights cases, and Petitioner must use the

   appropriate form.

         Accordingly, it is

         ORDERED:

         1.    This case is DISMISSED without prejudice.

         2.    The Clerk shall enter judgment dismissing this case without

   prejudice, terminate any pending motions, and close the file.

         3.    The Clerk shall send Petitioner a civil rights complaint form and an

   affidavit of indigency form.

         4.    If Petitioner appeals the dismissal of this case, the Court denies a

   certificate of appealability (COA).2 Because this Court has determined that a




   2 The Court should issue a COA only if the Petitioner makes “a substantial
   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make
   this substantial showing, Petitioner “must demonstrate that reasonable jurists
   would find the district court’s assessment of the constitutional claims debatable
   or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v.
   McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
   ‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell,

                                          5
Case 3:20-cv-00942-TJC-MCR Document 11 Filed 10/20/20 Page 6 of 6 PageID 102




   COA is not warranted, the Clerk shall terminate from the pending motions

   report any motion to proceed on appeal as a pauper that may be filed in this

   case. Such termination shall serve as a denial of the motion.

         DONE AND ORDERED in Jacksonville, Florida, this 20th day of

   October, 2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge




   JAX-3 10/19
   c:
   Jahi Amadi Hasanati, #D15084




   537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4
   (1983)). Here, the Court denies a COA.

                                          6
